Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is in response to Applicant’s amendment filed 5/26/2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present specification fails to provide an adequate teaching/discussion of “accurately simulating of the total quantity of energy communicated to the energy system of the exemplary working photon engine” as now claimed.  There is no teaching or discussion of the 
The present specification fails to provide an adequate teaching/discussion of “assumptions” to be “inputting into the temporal ray tracking analysis system” as now claimed.  What exactly are the assumptions?  How and in what manner are the assumptions to be selected and/or inputted?  The present specification fails to specify the recited “assumptions”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Per the above discussion, the present specification fails to provide an explicit description of an exemplary working photon engine comprising and/or interconnecting to an energy system, the claimed invention, claims 76-86, comprising the features of “accurately simulating of the total quantity of energy communicated to the energy system of the exemplary working photon engine” and “optimizing the total quantity of energy communicated to the energy system of the exemplary working photon engine” are vague.

Claim76-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

In claim 76, the recitations of “first assumptions”, “second assumptions”, “third assumptions”, “fourth assumptions” and “fifth assumptions” are indefinite because the assumptions have not been clearly defined.  What exactly are the assumptions?  How many assumptions are being inputted into the temporal ray tracing analysis system for each modeling step?  The exact relationship between the assumptions and the light, the containment chamber or the claimed production(s) has not been clearly defined.
In addition, the recitation of step (7) of optimizing the total quantity of energy, in claim 76, is vague in its given context because there is no basis data or basis information for a person skilled in the art reasonably to optimizing the total quantity of energy as claimed.  How and in what manner is the step of optimizing being performed?  How and in what manner is the total quantity of energy optimized?
Claims 77-86 are indefinite due to their dependency.


	
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 76-86 are rejected under 35 U.S.C. § 101 as claiming patent ineligible subject matter for the following reasons:
Note that the claimed invention of an exemplary working photon engine comprising at least a containment chamber (defined by the front face of the secondary prism 107, the cylinders 108, and the mirrors 112, paragraph [0054] of the present specification) and an energy system OR the claimed of a method using a temporal ray tracking analysis system to accurately simulate and optimize an exemplary working photon engine thereby modeling a total quantity of energy communicated to an energy system has not been properly supported nor explicitly described by the present specification.   
Claims 76-86 recite a judicial exception, i.e., a mental process.  The mental process has five computerized modeling steps followed by a step of combining the results of the computerized modeling steps to simulate a quantity of energy communicated to an energy system of an exemplary working photon engine, and a mentally step of optimizing the total quantity of energy communicated to the energy system of the exemplary working photon engine.  Each of the five computerized modeling steps requires an input process into a known system with unknown, unrelated and undisclosed “assumptions” for the modeling process.  The unknown assumptions are not tangible materials nor numbers but simply a mentally expression because the assumptions have not been specified nor defined.  The processing steps of 
Claims 76-86 simply claiming mental steps of modeling using (undefined) assumptions to be inputted into a simulating machine, i.e., a computer without any additional element nor any specific limitation/recitation.  The “assumptions” has never defined nor described in tangible manner.  The “assumptions” is simply a metal presumption without sufficient information or data for a reduction to practice or a constructive reduction to practice.  Thus, the claims do not integrate the judicial exception into a practical application.
Claims 76-86 recite no elements beyond the undefined mental steps of modeling, using or inputting unspecified assumptions.  The claimed invention, claims 76-86, based up on the use of “assumptions” which are unknown and intangible data/information.  The simply use of “assumptions” inputting into a mathematical principle, i.e., a temporal ray tracing analysis system, on a computer, i.e., to simulate is part of a metal process but not a patentable application.  Thus, the claims recite no additional tangible elements nor inventive steps that amount to significantly more than the judicial exception.
The claimed subject matter of claims 76-86 is patent ineligible under 35 U.S.C. § 101.

Although Applicant offers no arguments regarding the grounds of rejection set forth above but simply contends that the amendments to the claims 76-86 provide specified additional element(s) that integrates the judicial exception into practical application.  This is an incorrect statement because the amendments of inputting assumptions and/or optimizing the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878